Citation Nr: 1742996	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to re-open a claim for service connection for major depressive disorder, including as secondary to a service-connected back disability.

2.  Entitlement to service connection for major depressive disorder, including as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1992 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to the benefit currently sought on appeal.  Jurisdiction over the claim has since been transferred to the RO in Buffalo, New York.

The Veteran originally filed a claim for service connection for a major depressive disorder in February 2006.  That claim was ultimately denied in an October 2006 rating decision.  As the Veteran did not file a Notice of Disagreement (NOD), the RO decision became final.  The Veteran sought to re-open her service connection claim in August 2008.  The RO denied this claim in February 2009 because evidence submitted did not constitute new and material evidence.  The Veteran filed a NOD in July 2009.  In July 2009, September 2011, and March 2016, the Veteran filed a VA Form 9, Appeal to the Board of Veterans' Appeals.  In February 2009, the RO issued a Statement of the Case (SOC) continuing to deny the Veteran's claim for major depressive disorder.  In February 2016, the RO issued a Supplemental Statement of the Case (SSOC), where it accepted the Veteran's evidence as new and material to re-open her claim, but continued to deny the Veteran's claim for major depressive disorder.

In May 2017, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims file.

The Veteran's claim of entitlement to secondary service connection for major depressive disorder is addressed below.  The re-opened and remanded claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action, on her part, is required.


FINDINGS OF FACT

1.  In a final rating decision issued in October 2006, the RO denied service connection for major depressive disorder.

2.  Evidence received since the October 2006 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for major depressive disorder, including as secondary to a service-connected back disability.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied the Veteran's claim of entitlement to service connection for a major depressive disorder is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2016)].

2.  New and material evidence has been received to reopen the claim of entitlement for major depressive disorder, including as secondary to a service-connected back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In its October 2006 rating decision, the AOJ considered the Veteran's service treatment records (STRs) and private physician records, and denied service connection for major depressive disorder as there was no evidence the condition occurred in nor was caused by service.

Thereafter, in August 2008, the Veteran requested to re-open her claim for service connection for major depressive disorder.  The AOJ declined to reopen the claim, finding that no new and material evidence had been submitted.

In July 2009, the Veteran filed a NOD.  She stated that the in-service accident that caused her service-connected back disability was the reason for her depression.  Additionally she stated that she was prescribed and taking Elavil, an antidepressant, and that the prescription should be noted in the October 1998 and December 1998 medical records she submitted with her NOD.  In a July 2011 SOC, the AOJ denied the Veteran's claim, finding that no new and material evidence had been submitted.  In a February 2016 SSOC, the AOJ found the evidence submitted was new and material, but did not prove that the Veteran's depression began in or was caused by service.

In a May 2017 travel board hearing, the Veteran described in detail about the in-service accident and the ramifications it had on her life.  She testified that on her last day of training, she was driving an ATV and she stepped on the gas pedal instead of the brakes, hit a perimeter fence line, and the ATV flipped on top of her.  She testified that she gained weight as she could no longer exercise or enjoy other activities she once did such as dancing or hiking, and that she was on a lot of medication.  She testified that she could no longer do simple tasks that involved her back such as washing the dishes, putting on shoes or socks, and described herself as "semi-functional."  See May 2017 Travel Board Hearing Transcript, p. 9.  The Veteran testified that she began to feel depressed and was prescribed Elavil for pain and Prozac within 11 months of leaving the Air Force.  During the first year after leaving service, the Veteran attended school and said she did not remember this period in her life, due to the medication she was on and pain she was enduring.  However, she testified that she received her degree and was on the honor roll.  The Veteran testified on how all her ensuing pain from the ATV accident and the move to Maryland, resulted in her divorce.  She testified that her military occupational specialty (MOS) was military law enforcement, and then she was put on a weight program due to her weight gain, and she could not wear a weapon because of her medication.  She testified that she was put on the dispatcher's desk and her captain would cause her to "lose military demeanor and have to go to the bathroom to cry," accusing her of "malingering" to avoid deployment.  Id., p. 22.  The Veteran testified she had been deployed prior to dispatch desk duty, and did not have a problem of being deployed again.  

The Board finds that the evidence received since the October 2006 rating decision is new and material.  Specifically, since that decision, which denied service connection, based on a lack of evidence proving any in-service incidents or medical evidence proving a nexus, evidence has been collected that could potentially substantiate the in-service and nexus elements of her claim.  This evidence includes additional and detailed statements regarding the Veteran's MOS, her in-service accident that caused her back disability and the resulting depression caused by the service-connected back disability. 

In Shade, the United States Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for major depressive disorder, including as secondary to her service-connected back disability.


ORDER

As new and material evidence to reopen the claim for service connection for major depressive disorder, including as secondary to a service-connected back disability, has been received, to this limited extent, the appeal is granted.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for tinnitus so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Records from a private physician, Dr. J.H., that span from August 2004 to August 2008, note treatment for a stress-related psychological condition and Attention Deficit Hyperactive Disorder (ADHD).

In January 2012, the Veteran was afforded a VA examination.  The VA examiner diagnosed her with depressive disorder Not Otherwise Specified (NOS).  She opined that the Veteran's depressive disorder is less likely as not (less than 50/50 probability) caused by or a result of her service-connection back disability.  She further opined that it would be impossible to state that any one specific medical problem, of the myriad medical issues that the Veteran suffered from, was the sole cause of her depressive disorder.  The VA examiner also opined that the Veteran had a number of contributing factors for depression, in addition to the multiple medical conditions, including: family history of depression, childhood trauma, had two difficult marriages that ended in divorce, infidelity, inability to have children and undergoing a hysterectomy, being unable to remain in the Air Force, financial strain, and ongoing family stressors.  The VA examiner opined that the severity of the Veteran's back disability and depressive disorder do not correlate, and that the year (2004) that the Veteran stated she experienced her most significant depressive disorder was also correlated with the year the Veteran and her now ex-husband separated.  The VA examiner also noted that the Veteran's current mental health treatment records made no mention of her depressive disorder as being caused by a service-connected back disability, and letters from the Veteran's treating providers in 2004 also do not mention a correlation between the two.  Finally, the VA examiner stated that the Veteran was prescribed Elavil not as an anti-depressant, but for chronic pain, as indicated by the Veteran's STRs.  

In February 2013, the Veteran submitted a disability benefits questionnaire filled out by a private physician, Dr. C.H.  The private physician diagnosed the Veteran with depression NOS, anxiety disorder, and ADHD.  Dr. C.H. also stated that the Veteran had multiple medical conditions, and moderate psychosocial and environmental stressors; and specifically, that the Veteran's fibromyalgia contributed to the Veteran's depression.  

Furthermore, during her May 2017 Travel Board hearing, the Veteran testified that her source of income included receiving disability from the Social Security Administration (SSA).  See May 2017 Travel Board Hearing Transcript, p. 7.  On remand, the RO must obtain the Veteran's SSA records.  If none are available, the RO must state so.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

It should also be noted that during the May 2017 Travel Board hearing, the Veteran stated that she was a dependent of her then-husband, J.H., at the time of her initial claim.  Therefore, any files associated with the Veteran that are in her former spouse's file must be retrieved and placed in the Veteran's file.  The Veteran filed a Statement In Support of Claim requesting this action in May 2017.  There are no indications that the RO has attempted to work further on the request.  On remand, the RO must transfer the appropriate files from the Veteran's former spouse's file to the Veteran's file.

In May 2017, the Veteran submitted a private physician statement from Dr. S.O., who had been treating the Veteran since August 2014, opining that the Veteran's major depressive disorder symptoms were more likely than not related to her back disability.

The Veteran has also submitted buddy statements from her husband, half-sister, and friends throughout the appeals process stating what an impact the ATV accident has had on her life, and discussing how the Veteran had changed due to chronic pain and depression.
Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the foregoing, the Board finds the January 2012 opinion inadequate, as it pertains to secondary service connection.  A new medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim for service connection for major depressive disorder, to include the aggravation prong necessary in a secondary service connection claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon, 20 Vet. App. at 79.  In rendering the requested opinion, the examiner should specifically consider and discuss medical records that include notations that the Veteran's major depressive disorder 

Based on the above, the Board finds that a VA opinion is necessary to determine whether the Veteran's major depressive disorder was a result of military service.  Thus, on remand, a VA opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran's major depressive disorder.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Make arrangements to obtain all records held by the SSA concerning any decision it has made on the Veteran's behalf regarding SSA disability benefits, including any and all medical records which it relied upon in making any disability benefits determinations.  All attempts to obtain these records should be documented in the file.

3.  Make arrangements to fulfill the Veteran's request for all medical paperwork from her time as a dependent from her former spouse's, J.H., military file.  All attempts to fulfill this request should be documented in the Veteran's file.

4.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records. 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the matters within the one-year period).

5.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  Upon completion of the development requested arrange to obtain from the VA examiner who conducted the January 2012 VA examination, (or other qualified person) an addendum opinion regarding the etiology of the Veteran's major depressive disorder.  The record should be made available to the opinion provider, who after considering it should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the major depressive disorder was aggravated (worsened beyond natural progression) by the service-connected back disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

Additionally, the examiner is also asked to specifically address the Veteran's lay assertions from the May 2017 hearing transcript regarding the onset of symptomatology and continuity of symptomatology since onset, and the private physician opinion stating that there is a more likely than not correlation between the Veteran's depression and service-connected back disability.  

If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given that is consistent with the evidence of record.  All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


